MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2016	ME	127	
Docket:	      Yor-16-20	
Submitted	
  On	Briefs:	 July	20,	2016	
Decided:	     August	11,	2016	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HUMPHREY,	JJ.	
	
	
                     GUARDIANSHIP	OF	MARVILINE	LUNEAU	
	
	
PER	CURIAM	

       [¶1]	 	 Mark	 Langlais	 appeals	 from	 two	 judgments	 of	 the	 York	 County	

Probate	 Court	 (Nadeau,	 J.)	 adjudicating	 Marviline	 Luneau	 incapacitated	 and	

appointing	 the	 Department	 of	 Health	 and	 Human	 Services	 her	 temporary	

public	 guardian	 pursuant	 to	 18-A	 M.R.S.	 §§	 5-310-A,	 5-601	 (2015)	 and	 her	

permanent	 public	 guardian	 pursuant	 to	 18-A	 M.R.S.	 §§	 5-304,	 5-601	 (2015).		

The	 court	 made	 detailed	 findings,	 which	 we	 assume	 are	 supported	 by	 the	

record	because	Langlais	did	not	provide	a	transcript	on	appeal.		See	Greaton	v.	

Greaton,	 2012	 ME	 17,	 ¶	 2,	 36	 A.3d	 913.	 	 The	 case	 history,	 stated	 below,	 is	

based	 on	 those	 findings	 and	 documents	 in	 the	 record,	 particularly	 a	 visitor’s	

report.	

                                    I.		CASE	HISTORY	

       [¶2]	 	 Luneau	 is	 ninety-one	 years	 old.	 	 Langlais	 is	 twenty-nine	 years	

younger	 than	 Luneau,	 and	 he	 is	 the	 older	 brother	 of	 Luneau’s	 daughter’s	
2	

husband.	 	 Langlais	 had	 known	 Luneau	 since	 his	 childhood,	 and	 shortly	 after	

they	were	reintroduced	in	2006,	Langlais	sold	his	home	and	began	living	with	

Luneau.	 	 They	 lived	 together	 until	 Luneau’s	 hospitalization	 and	 subsequent	

transfer	to	a	nursing	home	in	2015.	

	     [¶3]		Luneau	has	a	ten-year	history	of	serious	medical	issues	that	need	

not	be	recounted	here.	

	     [¶4]		Langlais	suffers	from	PTSD,	related	anxiety,	and	chronic	insomnia.		

He	 is	 prescribed	 medications	 for	 these	 conditions	 but	 refuses	 to	 take	 them.		

When	Luneau	was	living	with	Langlais,	she	“spent	most	of	her	days	and	nights	

lying	 in	 a	 recliner	 chair”	 and	 “was	 substantially	 immobile	 and	 was	 normally	

clad	 in	 a	 night	 gown.”	 	 Langlais	 “kept	 all	 windows	 closed	 and	 blocked	 from	

outside	light	and	observation”	and	“admonished	[Luneau]	from	responding	to	

knocks	on	the	door	when	he	was	away.”		Langlais’s	“apparent	alcoholism”	and	

his	 “complex	 PTSD	 and	 chronic	 insomnia	 .	 .	 .	 render	 him	 materially	

unavailable,	 if	 not	 also	 inappropriate,	 to	 be	 deemed	 suitable	 to	 serve	 as	

[Luneau]’s	guardian.”	

	     [¶5]	 	 Luneau	 was	 hospitalized	 twice	 in	 2015.	 	 During	 the	 second	

hospitalization,	 her	 doctor	 “noted	 a	 ‘failure-to-thrive’	 and	 ‘inappropriate	

conditions	of	her	home,	which	sometimes	included	neglect	and	possible	abuse	
                                                                                    3	

from	the	part	of	her	significant	other.’”		Luneau’s	doctor	opined	that	she	was	

unable	to	care	for	herself	and	that	Langlais	was	ill	suited	to	care	for	her.	

      [¶6]		As	of	the	date	of	the	judgment,	Luneau	resided	at	Berwick	Estates	

in	South	Berwick.		There,	Luneau	was	“well	cared	for,	neatly	dressed,	well	fed	

and	hydrated,	timely	and	regularly	medicated,	and	happy.”		Luneau	was	“also	

visited	regularly	by	[her	daughter]	and	occasionally	by	other	family	members	

including	her	great-grandchildren,”	a	situation	“that	had	not	prevailed	since	at	

least	2013.”	

	     [¶7]	 	 The	 Department	 filed	 a	 petition	 for	 ex	 parte	 appointment	 of	 a	

public	guardian	on	July	15,	2015,	after	the	Department	learned	of	allegations	

of	inappropriate	and	unwanted	physical	contact	by	Langlais	against	Luneau	in	

her	nursing	home.			

      [¶8]	 	 Following	 a	 hearing	 on	 July	 16,	 2015,	 the	 court	 (Longley,	 J.)	

appointed	the	Department	Luneau’s	temporary	guardian	on	July	17,	2015.		On	

the	same	day,	the	court	(Nadeau,	J.)	appointed	a	visitor.		In	the	visitor’s	report,	

the	 visitor	 opined	 that	 Luneau	 is	 incapacitated	 and	 recommended	 that	 the	

Department	 be	 appointed	 her	 permanent	 guardian.	 	 The	 visitor	 stated	 that	

Luneau	 does	 not	 wish	 to	 contest	 either	 the	 temporary	 or	 permanent	

guardianship	because	she	is	not	capable	of	understanding	the	proceedings.	
4	

	         [¶9]		The	court	held	a	four-day	hearing	on	the	Department’s	petition	on	

September	11	and	25	and	October	28	and	29,	2015.		Luneau	was	present	for	

the	 first	 day	 of	 the	 hearing	 and	 testified.	 	 Based	 on	 her	 testimony,	 the	 court	

found	that	Luneau	was	incapacitated	and	required	a	guardian,	but	that	Luneau	

desired	to	contest	the	appointment	of	the	Department.		Based	on	this	finding,	

the	court	appointed	an	attorney	to	represent	Luneau.		Luneau	was	not	present	

for	the	remaining	three	days	of	the	hearing,	“due	to	both	[her	attorney]’s	and	

the	 Court’s	 assessments	 that	 [Luneau]’s	 presence	 and	 participation	 in	 the	

proceeding	would	add	no	probative	value	to	the	course	of	the	proceedings.”	

          [¶10]	 	 On	 November	 3,	 2015,	 the	 court	 entered	 two	 judgments,	 one	

appointing	the	Department	Luneau’s	temporary	guardian,	and	one	appointing	

the	 Department	 Luneau’s	 permanent	 guardian.	 	 The	 court	 made	 thorough	

findings	 and	 concluded	 that	 Luneau	 is	 incapacitated	 and	 that,	 because	 no	

suitable	alternative	exists,	the	Department	should	be	appointed	her	guardian.		

The	findings	were	stated	in	the	order	regarding	the	temporary	guardianship,	

but	 both	 orders	 indicate	 that	 the	 findings	 in	 the	 order	 regarding	 the	

temporary	 guardianship	 also	 apply	 to	 the	 permanent	 guardianship	 order.		

This	appeal	followed.1	


     1	 	 The	 heading	 of	 the	 notice	 of	 appeal	 suggests	 that	 only	 the	 temporary	 guardianship	 is	 being	

appealed.		However,	the	notice	of	appeal	specifically	refers	to	the	permanent	guardianship	order	as	
                                                                                                             5	

                                         II.		LEGAL	ANALYSIS	

        [¶11]	 	 Langlais’s	 central	 argument	 is	 that	 the	 court	 made	 numerous	

procedural	 errors	 in	 its	 appointment	 of	 a	 temporary	 public	 guardian.	 	 That	

argument	 is	 moot,	 however,	 because	 the	 temporary	 guardianship	 expired	

when	 the	 court	 appointed	 the	 Department	 Luneau’s	 permanent	 guardian.		

See	18-A	 M.R.S.	 §	5-310-A(c);	 In	 re	 Guardianship	 of	 Young,	 2014	 ME	 80,	 ¶	 2,	

95	A.3d	 607	 (dismissing	 as	 moot	 an	 appeal	 from	 an	 expired	 temporary	

guardianship).	

        [¶12]		As	to	the	permanent	guardianship,	Langlais	argues	that	the	court	

failed	to	(1)	apply	the	correct	standard	of	proof,	(2)	conduct	a	full	hearing	on	

the	 merits,	 and	 (3)	 craft	 a	 guardianship	 order	 that	 guarantees	 Luneau	

“maximum	self	reliance”	as	required	by	18-A	M.R.S.	§	5-304(a).			

        [¶13]	 	 Findings	 supporting	 the	 appointment	 of	 a	 permanent	 guardian	

must	 be	 made	 by	 clear	 and	 convincing	 evidence.	 	 18-A	 M.R.S.	 5-304(b).	 	 The	

court’s	judgment	appointing	a	permanent	public	guardian	states	that	the	court	

made	 its	 findings	 supporting	 the	 appointment	 “as	 required	 by	 18-A	 M.R.S.	


one	of	the	orders	being	appealed.		The	Probate	Court’s	original	orders	were	entered	into	the	docket	
on	November	9,	2015.		A	motion	to	alter	or	amend	was	filed	on	November	17,	2015,	which	stayed	
the	time	for	filing	the	notice	of	appeal.		M.R.	App.	P.	2(b)(3).		The	heading	of	the	motion	suggested	
that	 it	 was	 limited	 to	 the	 temporary	 guardianship	 order,	 but	 the	 body	 of	 the	 motion	 makes	 it	
evident	 that	 it	 addressed	 both	 orders.	 	 The	 court’s	 ruling	 on	 the	 motion	 to	 alter	 or	 amend	 was	
docketed	on	December	23,	2015,	and	the	timely	notice	of	appeal	was	filed	on	January	11,	2016.	
6	

§	5-304.”	 	 Contrary	 to	 Langlais’s	 contention,	 the	 court	 made	 its	 findings	

supporting	 the	 appointment	 of	 a	 permanent	 public	 guardian	 by	 the	 correct	

standard	of	proof.	

       [¶14]		Before	appointing	a	permanent	guardian,	the	court	is	required	to	

conduct	a	hearing	and	find	that	“the	person	for	whom	a	guardian	is	sought	is	

incapacitated	and	that	the	appointment	is	necessary	or	desirable	as	a	means	

of	 providing	 continuing	 care	 and	 supervision	 of	 the	 incapacitated	 person.”		

18-A	M.R.S.	§	5-304(b).		On	the	final	day	of	the	hearing,	the	parties	conceded	

that	Luneau	is	incapacitated	and	requires	a	permanent	guardian.		The	court’s	

thorough	findings	following	a	four-day	hearing	indicate	that	the	process	was	

sufficient	to	satisfy	18-A	M.R.S.	§	5-304(b)	with	regard	to	the	court’s	decision	

that	Langlais	is	not	suitable	to	serve	as	Luneau’s	permanent	guardian.	

       [¶15]	 	 Title	 18-A	 M.R.S.	 §	 5-304(a)	 requires	 that	 guardianships	

“encourage	 the	 development	 of	 maximum	 self	 reliance	 and	 independence	 of	

the	 incapacitated	 person.”	 	 Langlais	 argues	 that	 the	 court	 failed	 to	 fulfill	 this	

requirement	by	declining	to	appoint	Langlais	as	Luneau’s	guardian.	

       [¶16]		The	court	found	that	Langlais	was	unsuitable	to	serve	as	Luneau’s	

guardian	 based	 on	 findings	 regarding	 Langlais’s	 prior	 care	 for	 Luneau,	
                                                                                       7	

Langlais’s	 contentious	 relationship	 with	 Luneau’s	 family	 members,	 and	

Langlais’s	“apparent	alcoholism,”	PTSD,	and	chronic	insomnia.			

         [¶17]		As	previously	noted,	Langlais	did	not	provide	a	transcript	of	the	

proceedings	 to	 support	 his	 appeal.	 	 In an appeal without a transcript, we will

assume that there is sufficient competent evidence in the record to support the trial

court’s findings of fact and the discretionary rulings on evidence, procedure, and

remedies made during the course of the proceeding. Greaton v. Greaton, 2012 ME

17, ¶ 2, 36 A.3d 913; Rainbow v. Ransom, 2010 ME 22, ¶ 3, 990 A.2d 535.

Because	 the	 court	 found	 that	 Langlais	 was	 unsuitable	 to	 serve	 as	 Luneau’s	

guardian,	 it	 was	 not	 error	 for	 the	 court	 to	 decline	 to	 appoint	 him	 Luneau’s	

guardian.	

         The	entry	is:	

                            Judgment	affirmed.	
	
	    	      	      	       	     	
	
On	the	briefs:	
	
     Gregory	 O.	 McCullough,	 Esq.,	 Sanford	 Law	 Offices,	 Sanford,	
     for	appellant	Mark	Langlais	
     	
     Janet	 T.	 Mills,	 Attorney	 General,	 and	 Daniel	 J.	 Eccher,	 Asst.	
     Atty.	 Gen.,	 Office	 of	 the	 Attorney	 General,	 Augusta,	 for	
     appellee	Department	of	Health	and	Human	Services	
     	
York	County	Probate	Court	docket	number	2015-0601	
FOR	CLERK	REFERENCE	ONLY